DETAILED ACTION
Original claim 1-13, filed September 20, 2019, are pending.
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group II, claims 5 and 6, drawn to the peptide of SEQ ID NO:  1.
Group III, claims 1, in part (d) 7-13, drawn to a method for producing the peptide of SEQ ID 1.
Goup IV, claim 1, in part (c), drawn to a method of making a concatemeric DNA construct encoding the peptide of SEQ ID NO:  1.
The inventions listed as groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-IV appears to be that they all relate to the peptide of SEQ ID NO:  1.  However, the peptide of SEQ ID NO:  1 was known in the art (Norgaard, 2015; SEQ ID NO:  6, of record).  Therefore groups I-IV share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Furthermore, the products of groups I and II do not share a special common structural and functional feature while, the methods of groups III-IV do not use the same reagents and/or produce the same results.  In addition, the methods of group III-IV do not comprise all of the methods for making or using the products of groups I-II.  Accordingly, groups I-IV are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
Species Election
Each of groups I-IV encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and Fed Reg 2002, Vol76, No27, SecA4.) The 
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
If group I (claims 1, in part (parts a-b) and claims 2-4) is elected, elect:
One specific concatemeric DNA construct (SEQ ID NO, where every residue is designated). This election requires that each sequence encoding SEQ ID NO:  1, the sequence encoding each linker, the sequence encoding each protease cleavage motif, and the exact order of the sequences encoding SEQ ID NO:  1, encoding the linkers, and encoding the protease cleavage motifs be defined.
One specific polypeptide encoding by the elected concatemeric DNA construct.  This election requires that each sequence of SEQ ID NO:  1, the sequence of each linker, the sequence of each protease cleavage motif, and the exact order of the sequences of SEQ ID NO:  1, the linkers, and the protease cleavage motifs be defined.
One specific combination of proteases.

If group II (claims 5-6) is elected, elect:
One of: (i) a multimer of SEQ ID NO:  1 or (ii) a monomer of SEQ ID NO:  1.  If (i) a multimer of SEQ ID NO:  1 is elected, further identify each sequence of SEQ ID NO:  1, the sequence of each linker, the sequence of each protease cleavage motif, and the exact order of the sequences of SEQ ID NO:  1, the linkers, and the protease cleavage motifs.

If group III (claims 1, in part (part d) and claims 7-13) is elected, elect:
One specific concatemeric DNA construct (SEQ ID NO, where every residue is designated). This election requires that each sequence encoding SEQ ID NO:  1, the sequence encoding each linker, the sequence encoding each protease cleavage motif, and the exact order of the sequences encoding SEQ ID NO:  1, encoding the linkers, and encoding the protease cleavage motifs be defined.
One specific polypeptide encoding by the elected concatemeric DNA construct.  This election requires that each sequence of SEQ ID NO:  1, the sequence of each linker, the sequence of each protease cleavage motif, and the exact order of the sequences of SEQ ID NO:  1, the linkers, and the protease cleavage motifs be defined.
One specific combination of proteases.
One specific vector.
One of: (i) contact with the proteases is simultaneous or (ii) contact with the proteases is sequential.  If (ii) contact with the proteases is sequential is elected, further elect one specific sequence/order.
One specific process for producing the peptide of SEQ ID NO:  1 (steps and additional reagents).  

If group IV (claim 1, in part (part c)) is elected, elect:
One specific concatemeric DNA construct (SEQ ID NO, where every residue is designated). This election requires that each sequence encoding SEQ ID NO:  1, the sequence encoding each linker, the sequence encoding each protease cleavage motif, and the exact order of the sequences encoding SEQ ID NO:  1, encoding the linkers, and encoding the protease cleavage motifs be defined.
One specific polypeptide encoding by the elected concatemeric DNA construct.  This election requires that each sequence of SEQ ID NO:  1, the sequence of each linker, the sequence of each protease cleavage motif, and the exact order of the sequences of SEQ ID NO:  1, the linkers, and the protease cleavage motifs be defined.
One specific process for making the concatemeric DNA construct (steps and reagents).  

As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be 
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages.  It is also requested that Applicants put the serial number on every page of their response.
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7 EST.  If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 571-272-0956.  
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see http://pair-direct.uspto.gov or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).